Citation Nr: 0528432	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  97-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbar paravertebral myositis with clinical right L4, L5, 
S1, radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO, in 
pertinent part, assigned an increased evaluation of 40 
percent for lumbar paravertebral myositis with clinical right 
L4, L5, S1 radiculopathy, effective from March 1995.  The 
veteran disagreed with the evaluation assigned.

In an April 2003 decision on another issue, the Board advised 
the veteran that it was undertaking development on the issue 
of entitlement to an increased rating for a low back 
disability under regulations promulgated that gave the Board 
the discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).

In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1334 (2003), however, the U.S. Court of 
Appeals for the Federal Circuit determined that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because it allowed the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The Court 
held that this is contrary to the requirement of 38 U.S.C. § 
7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."

In light of the DAV decision the Board remanded this matter 
in December 2003 for development and initial consideration of 
the additional evidence obtained by the AOJ.  Most recently, 
in a supplemental statement of the case issued in April 2005, 
the RO confirmed and continued the 40 percent evaluation for 
lumbar paravertebral myositis with clinical right L4, L5, S1, 
radiculopathy.  The case has been returned to the Board for 
further appellate review.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  The veteran, however, has 
not been provided with the new regulations and it does not 
appear that the revised criteria were considered in the most 
recent evaluation of his claim.  

In 2002, the evaluation criteria for Diagnostic Code (DC) 
5293, for intervertebral disc syndrome, were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293).  The amendment was effective on September 
23, 2002.  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The amendment and correction were 
made effective from September 26, 2003.

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  The effective-date rule established 
by 38 U.S.C.A. § 5110(g), however, prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation.  The veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

The Board further notes that in the most recent supplemental 
statement of the case, the RO noted that the veteran's low 
back disorder previously was rated under DC 5295 for 
lumbosacral strain, and, after citing to a medical text, 
stated that the veteran's low back condition, lumbar 
myositis, would be most accurately evaluated under DC 5025 
for fibromyalgia.  However, the Rating Schedule provides that 
under DC 5021, myositis, will be rated on limitation of 
motion of affected parts as degenerative arthritis.  Under 
the prior regulations, degenerative arthritis was to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under the revised regulations, DC 5242 provides that 
degenerative arthritis of the spine (see also DC 5003) is to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  The RO should consider evaluation 
of the veteran's low back disability under DC 5021 for 
myositis.  

A June 2005 letter from the veteran was received at the 
Huntington RO after the case had been certified to the Board 
and the letter was forwarded to the Board.  There was no 
waiver of review by the agency of original jurisdiction.  In 
the letter, the veteran states that the pain in his legs, 
back and all of his body was worse.  Based upon the veteran's 
statement that his symptoms have worsened, the Board believes 
that a VA examination is needed to determine the current 
severity of the service-connected low back disability.

In addition, the Board notes that what is considered a fourth 
element of the requisite notice has not been provided, as VA 
has not requested that the veteran provide any evidence in 
his possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); 38 C.F.R. 
§ 3.159(b)(1); 38 U.S.C. § 5103A(g).    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be requested to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini, supra, at 121. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for the purpose of ascertaining the 
current nature and extent of severity of 
his low back disability.  The claims 
file, including this remand, must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination. 

a. The examination should include 
any special diagnostic tests, 
including nerve conduction studies 
for radiating pain, if any, from his 
low back disability that are deemed 
necessary for an accurate assessment 
and all clinical findings reported 
in detail. 

b. The examiner(s) should record 
pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and comment 
on the functional limitations, if 
any, caused by the veteran's 
service-connected lumbar 
paravertebral myositis with clinical 
right L4, L5, S1, radiculopathy. 

c. The examiner should:  (1) state 
the range of motion of the veteran's 
lumbar spine, in degrees, noting the 
normal range of motion of the lumbar 
spine; (2) determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected back disability, 
expressed, if feasible, in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination; and 
(3) express an opinion as to whether 
pain in the lumbar spine could 
significantly limit functional 
ability during flare-ups or during 
periods of repeated use, noting, if 
feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups. 

d. The examiner should report all 
neurological complaints or findings 
attributable to the veteran's 
service-connected lumbar 
paravertebral myositis with clinical 
right L4, L5, S1, radiculopathy 
noting:  (1) whether the veteran 
experiences recurring attacks, and 
whether he experiences intermittent 
relief between those attacks; (2) 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to 
the service-connected back 
disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent 
ankle jerk, or any other positive 
neurological finding; and (3) 
whether the veteran has a bladder 
disorder and, if so, whether it is 
at least as likely as not that any 
bladder disorder found to be present 
is due to the veteran's service-
connected back disability. 

e. The examiner should express an 
opinion as to whether radiating pain 
from the low back to the lower 
extremities, if found on 
examination(s), or any other 
disorder(s) found on examination of 
the back, is/are secondary or part 
and parcel of the service-connected 
disability. 

f. In addition, the examiner should 
offer opinions as to (1) whether the 
veteran's complaints are consistent 
with the objective clinical 
findings; (2) whether the veteran's 
service-connected back disability 
has resulted in incapacitating 
episodes having a total duration of 
at least six weeks during the past 
12 months; and (3) whether the 
veteran's lumbar spine disability 
limits his ability to work, and 
affects his ability to obtain and 
maintain substantially gainful 
employment.  A rationale should be 
provided for all opinions offered.

3.  After the above has been 
accomplished, and after undertaking any 
other development deemed essential, 
readjudicate the veteran's claim, 
considering evaluation of the veteran's 
low back disability under DC 5021 for 
myositis, the prior schedular criteria, 
and the provisions of the general rating 
formula that applies to all diseases and 
injuries of the spine (effective on and 
after September 26, 2003); 38 C.F.R. 
§ 4.71a, DC 5293 (2002); 38 C.F.R. § 
4.71a, DC 5293 (effective on and after 
September 23, 2002); and 38 C.F.R. § 
4.71a, DC 5243 (effective on and after 
September 26, 2003).  The version of the 
evaluation criteria for most favorable to 
the veteran should be applied for the 
period on and after the effective date of 
the revision, and only the old version 
may be applied for the period before that 
effective.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  The supplemental 
statement of the case should also notify 
the veteran of the various rating 
criteria for spinal disabilities.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

